—In an action to recover settlement proceeds in an underlying action entitled Janpol v Hofstra University, pending in the Supreme Court, Kings County under Index No. 20867/93, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated February 13, 2001, as granted the defendant’s motion to dismiss the action based upon res judicata and collateral estoppel.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and the motion is denied; and it is further,
Ordered that further proceedings in this action are stayed, pending resolution of the dispute of the amount of the *318defendant’s charging lien in the underlying action entitled Janpol v Hofstra University, pending in the Supreme Court, Kings County under Index No. 20867/93.
The plaintiff in the instant action seeks to recover settlement proceeds in an underlying action entitled Janpol v Hofstra University, pending in the Supreme Court, Kings County under Index No. 20867/93. The factual issue is the amount of the defendant’s charging lien against those proceeds. After the Supreme Court, Kings County, reached a determination on that issue, the Supreme Court, Rockland County, dismissed the instant action based upon the doctrines of res judicata and collateral estoppel.
On related appeals in the Kings County action (see Janpol v Hofstra Univ., 295 AD2d 318 [decided herewith]), the determination of the Supreme Court, Kings County, has been reversed, and a hearing granted. In view of the foregoing, res judicata and collateral estoppel are no longer applicable to the instant case (see Williams v Moore, 197 AD2d 511). To avoid conflicting resolutions of the parties’ dispute, we stay prosecution of the instant action until the issues pending before the Supreme Court, Kings County, are resolved (see CPLR 3211 [a] [4]). S. Miller, J.P., Krausman, Goldstein and Cozier, JJ., concur.